BRADLEY, J.
On a former review it was held that the action was not barred by the statute of limitations. 141 N. Y. 409, 36 N. E. 398. The only defense sought to be made available on -the last trial was that of alleged payment. The referee found that the defendants’ testator agreed to sell to the Union & Advertiser Company a piece of real estate in the city of Rochester for the sum of $25,000; that the plaintiff refused to sign the deed unless she was paid the sum of $2,500; that thereupon the company agreed with the testator to pay him the sum of $25,000 for the premises, and, in addition, to pay to the plaintiff the sum of $2,500 in consideration of the execution by her of the deed; that it was executed by both of them. The deed expressed a consideration of $27,500, and on March 31, 1882, was delivered to the grantee. The consideration, including such $2,500, was paid to Ashbel W. Riley, deceased. The defendants gave evidence (the question of its admissibility was reserved) tending to prove that afterwards the decedent desired to convey certain land in the city of Chicago, and, to induce his wife (the plaintiff) to join with him in the execution of the deed, he made with her the written agreement above set forth, demising to her certain premises in the city of Rochester, of date October 15, 1883, and that it was then understood between them' that her claim for the $2,500 in question was included as part of the consideration for the estate granted to her by that instrument. The evidence so taken was stricken out by the court on the plaintiff’s motion, on the ground that it tended to vary the terms of the written instrument, and exception was taken. It is the general rule that a written agreement, complete in itself, is presumed to embrace within *755its stipulations the conclusion to which the parties had arrived when it was made, and their prior and simultaneous negotiations on the subject are not admissible as evidence to change or modify it. The written contract referred to needs nothing to render it complete. The covenant of the decedent was the demise of the premises to the plaintiff for the period of her life following his decease, or until she should remarry. The plaintiff accepted the demise in lieu of her right of dower, upon the conditions of the grant.
The question is whether or not parol evidence was admissible to prove that there was a further consideration than that mentioned in the written instrument. It was competent for that purpose, un-' less the consideration, as there expressed, rested in the covenant of the plaintiff. Since the case of McCrea v. Purmort, 16 Wend. 460, it has been the general rule in this state that the consideration clause of an instrument is open to explanation and modification by parol evidence for all purposes except to defeat the legal effect of the contract and to vary the terms of its stipulations. In that case the consideration expressed was money; and it was held that parol evidence was competent to prove that, instead of money, it was a quantity of iron at a stipulated price; and Mr. Justice Cowen there said that, although there be an acknowledgment of a particular consideration, it is not "an objection to other proof of other consistent considerations.” That case could have been disposed of upon the principle.that a receipt is only prima facie evidence of the payment acknowledged by it. In Murray v. Smith, 1 Duer, 412, the plaintiff had conveyed to the defendants’ testator certain land by deed expressing a pecuniary consideration, and subject to the one-half of a mortgage covering the premises. The acceptance of the deed did not create any covenant to pay the amount of the mortgage debt. The grantor having, by reason of his obligation to the mortgagee, been required to pay a deficiency arising from the foreclosure of the mortgage, brought action against the defendant to recover upon the alleged promise of his testator, as part of the consideration of the conveyance to him, to pay half the amount secured by the mortgage. The question was whether parol evidence was admissible for such purpose. In the opinion of the court, Mr. Justice Bosworth said: "The law must be deemed to be well settled in this state that either party is at liberty to show, for any purpose except to prevent its operating as a valid and effectual grant, that the consideration was different—greater or larger—than that named in it.” A similar case was presented in Taintor v. Hemmingway, 18 Hun, 458, 83 N. Y. 610, where, in holding that parol evidence was admissible to prove that the defendant, in taking the conveyance from the plaintiff, promised to pay a mortgage upon the premises, it was said, in substance, that the deed did not express the full consideration which the defendant, by the agreement, undertook to pay; that the contract to assume and pay the mortgage was independent of the contract expressed and embraced in the deed; and that "the verbal agreement was in addition thereto, and in no respect contradictory. It did not vary the terms of the contract contained in the deed, and was not merged *756therein.” In numerous cases the doctrine is repeated that the consideration clause in a written instrument is, as between the parties-to it, open to explanation by parol, and may be thus shown to be other or different than that expressed in it, for any purpose other than to impair the validity of the contract. Wheeler v. Billings, 38 N. Y. 263; Hebbard v. Haughian, 70 N. Y. 54, 59; Ferris v. Hard, 135 N. Y. 354, 363, 32 N. E. 129; Frink v. Green, 5 Barb. 455; Adams v. Hull, 2 Denio, 306. It would seem that the evidence offered was admissible unless it tended to vary or enlarge the terms of some stipulation of the parties, or one of them, in the lease in question. The clause expressive of the consideration, and acknowledging receipt of it, in an instrument, and commonly known as the “consideration clause,” is only evidence of a fact, and as such is susceptible of explanation by parol. In the instrument upon which the-question arises in the present case, the clause is “that the said party of the first part, for and in consideration of the covenants and agreements of the party of the second part, hereinafter mentioned, has demised,” etc. The consideration of and following the grant of the life estate as expressed is “that the party of the second part accepts the property mentioned in this lease in lieu of dower which may now belong or hereafter accrue to her in any of the property of said party of the first part.” The instrument was executed by both the parties to it. The consideration thus expressed is equivalent to, and in the nature of, a covenant on the part of the plaintiff' to relinquish her right of dower, and is therefore not subject to modification by oral evidence. It seems that to permit parol evidence to prove that there was a further consideration would have the effect to enlarge the plaintiff’s covenant, and to make it appear-that it was intended to also embrace in the consideration for the demise the relinquishment of the claim which she, in this action,, asserts against the defendants. Such would have been the practical effect of the evidence, if available for the purpose for which it was offered, and, as the consequence, the well-settled rule that parol evidence is not admissible to vary the terms of a written contract would have been violated. Graves v. Porter, 11 Barb. 592. If these views are correct, the evidence was properly rejected. Ini thus holding, the doctrine of Murray v. Smith is not questioned. In that case there was no covenant on the part of the grantee. The grant was made subject to one-half of the mortgage. The consideration clause was in the usual form. The acknowledgment of the receipt of a sum of money as the consideration of the grant concluded neither of the parties to it from showing the true character and amount- of the consideration, that it was other and different from that stated in the deed, and that it was not fully paid. This did not tend to vary or contradict, in any respect, the terms-of the covenants in it, nor, as was there said, was such evidence-inconsistent with the terms of the instrument. The rule applied, in the Murray and Taintor Cases is within that of McCrea v. Purmort and many others. As the relinquishment of the plaintiff’s-claim in question was not embraced within the terms of the instrument, the judgment should be affirmed. All concur.